Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply
	The After Final response filed under the AF2.0 program has been received and entered.  
Allowable Subject Matter
Claims 1-3,6,8-13,17,18,20, are allowed.
The following is an examiner’s statement of reasons for allowance:  
With respect to 35 USC 101 and the claims being directed to an abstract idea, upon further consideration in view of the amended claims it has been concluded that the claims are eligible under the PEG because they provide for integration into a practical application at the 2nd prong.  Using claim 1 as a representative example that is applicable to claims 12 and 18, the following additional elements are considered to be providing for integration at the 2nd prong:
a processor, 
said processor predicting, using a prediction model, an intention of the customer for seeking the interaction with the agent based on a current journey and past journeys of the customer on interaction channels associated with the enterprise, wherein the predicting comprises (1) normalizing interaction data related to the current journey and the past journeys of the customer into one or more clusters; (2) extracting feature vectors from one or more clusters of the normalized data based on co-occurrence of terms or a contiguous sequence of terms; and (3) determining a prediction of the intention based on classifying the feature vectors, said classifying comprising one or more models based on logistic repression, an artificial neural network (ANN), and a Support Vector Machine (SVM ) with Platt scaling;
wherein responsive to said provisioning the processor: 157646697.12Application No.: 15/933,305 Attorney Docket No.: 110524-8136.US01 
with a Virtual Assistant (VA) in an electronic device associated with the customer, provisioning the status message in form of a spoken input to the customer, and/or 
displaying a chat application user interface (UI) on a display screen of an electronic device associated with the customer for establishing the interaction between the customer and the agent

The claim(s)s is/are reciting the use of machine learning (artificial intelligence) via the Markush grouping and is reciting a specific manner in which the use of the machine learning is occurring such that it is found to be more than a general link to the field of machine learning (artificial intelligence) and is more than a general statement of “apply it” with a computer.  Machine learning when it is recited in a specific manner is considered to be technology and is not considered to be abstract.  The use of machine learning in the claims is not an insignificant extra solution activity but represents a meaningful limit on the claim scope that provides for integration into a practical application.  The well understood, routine, and conventional nature of using machine learning such as is recited in the Markush grouping is not something that an examiner can consider at the 2nd prong according to the PEG.  Therefore, for the above reasons the examiner has conclude that the claims are providing for integration into a practical application at the 2nd prong of the PEG.
With respect to prior art, the cited prior art of record does not teach or suggest the claimed invention in total, specifically not teaching:  
said processor provisioning a status message to the customer, the status message comprising an estimate of a waiting time for the interaction with the agent;
said processor tracking availability of the at least one agent, the tracking performed for at least a time period equal to the estimate of the waiting time specified in the status message;
using a prediction model, an intention of the customer for seeking the interaction with the agent based on a current journey and past journeys of the customer on interaction channels associated with the enterprise, wherein the predicting comprises (1) normalizing interaction data related to the current journey and the past journeys of the customer into one or more clusters; (2) extracting feature vectors from one or more clusters of the normalized data based on co-occurrence of terms or a contiguous sequence of terms; and (3) determining a prediction of the intention based on classifying the feature vectors, said classifying comprising one or more models based on logistic repression, an artificial neural network ( ANN ), and a Support Vector Machine ( SVM ) with Platt scaling
As was set forth in the Non-Final of 09/22/21, the closest prior art is considered to be Baranovsky et al. (8781103) in view of Walia (20170116177).
While one can argue that the provisioning of a status message with the wait time is obvious in view of the teachings contained in Baranovsky itself, and while one can argue that normalizing the data with clustering and using the feature vectors is obvious in view of Walia (see the Final rejection of 03/03/21 for more details on what the art teaches), the claim recites the limitation of “said processor tracking availability of the at least one agent, the tracking performed for at least a time period equal to the estimate of the waiting time specified in the status message”.  The prior art to Baranovsky teaches that the tracking will occur until an agent is free and does not teach or suggest that the tracking be performed for at least the waiting time, such that if the waiting time is estimated to be fifteen minutes, the tracking will be performed for 15 minutes even if an agent is available at 5 minutes and is already helping the customer.  There is no apparent reason other than impermissible hindsight to modify the prior art to require tracking of agent availability for at least the time period equal to the estimate of the waiting time because one would be motivated to track the availability until an agent is free.  While part of this range was taught by the prior art to Baranovsky as far as tracking until an agent is free (unbounded upper range) and this could be for more than the entire waiting period, but the lower part of the range is not taught which is the “at least equal to the estimate of the waiting time”.  In the prior art one is motivated to stop tracking agent availability when one is able to assist a customer whereas the claim would require that the tracking of the agent still occurs even though the customer is/has been speaking to an agent.  For this reason the claimed invention is not considered to be anticipated or rendered obvious by the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
NPL article “Forget Uber—Hilton and Argos are leading the Age of Intent” teaches that it was known in the art as of December 2016 to use artificial intelligence and machine learning to develop predictive models that can understand, anticipate and act on consumer intent across all communication channels to create a personalized customer experience that drives improved satisfaction and increased revenues.
This reference teaches using predictive models that anticipate a customer's intent and 
determine in real time who to engage, when to engage, and what to recommend.  This is considered to be relevant to the claimed invention in terms of using predictive models to determine customer intent.
       Kannan et al. (20150254675) teaches the prediction of customer intent in a customer service type of environment.  However, the reference does not teach or suggest the claimed elements of:
said processor provisioning a status message to the customer, the status message comprising an estimate of a waiting time for the interaction with the agent;
said processor tracking availability of the at least one agent, the tracking performed for at least a time period equal to the estimate of the waiting time specified in the status message;
using a prediction model, an intention of the customer for seeking the interaction with the agent based on a current journey and past journeys of the customer on interaction channels associated with the enterprise, wherein the predicting comprises (1) normalizing interaction data related to the current journey and the past journeys of the customer into one or more clusters; (2) extracting feature vectors from one or more clusters of the normalized data based on co-occurrence of terms or a contiguous sequence of terms; and (3) determining a prediction of the intention based on classifying the feature vectors, said classifying comprising one or more models based on logistic repression, an artificial neural network ( ANN ), and a Support Vector Machine ( SVM ) with Platt scaling

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687